

114 S2518 IS: Zika Response and Safety Act of 2016
U.S. Senate
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2518IN THE SENATE OF THE UNITED STATESFebruary 9, 2016Mr. Johnson introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize the use of Ebola funds for Zika response and preparedness.
	
 1.Short titleThis Act may be cited as the Zika Response and Safety Act of 2016. 2.Authorization to use Ebola funds to fight Zika (a)AuthorizationIn addition to the purposes otherwise provided for Ebola funds made available in prior appropriation Acts, such funds may also be used for Zika virus response and preparedness.
 (b)Ebola funds definedFor purposes of this section, the term Ebola funds means amounts made available to any Department or agency for Ebola response and preparedness.